197 F.2d 151
John A. KERR, Jr., Appellant,v.Clinton T. DUFFY, Warden of the California State Prison at San Quentin, California, Appellee.
No. 13175.
United States Court of Appeals Ninth Circuit.
May 29, 1952.
Rehearing Denied June 26, 1952.

Appeal from the United States District Court for the Northern District of California, Southern Division; Edward A. Murphy, Judge.
John A. Kerr, Jr., in pro. per.
Edmund G. Brown, Atty. Gen. of State of Cal., Clarence A. Linn, Asst. Atty. Gen. of State of Cal., Charles E. McClung, Deputy Atty. Gen. of State of Cal., for appellees.
Before MATHEWS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court denying a writ of habeas corpus sought by appellant, remanding appellant to appellee's custody and vacating a stay of execution theretofore granted by the District Court. No error appearing, the order is affirmed.